Citation Nr: 1004001	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO in Cheyenne, Wyoming currently 
holds jurisdiction over the case. 

In December 2008, the Veteran withdrew his request for a 
videoconference hearing before the Board.


FINDING OF FACT

The Veteran does not manifest a current acquired psychiatric 
disorder, to include PTSD, which had its onset in service or 
is otherwise related to service from November 1965 to August 
1968.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.9 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran has clearly pursued and perfected a claim of 
service connection for PTSD.  The Veteran has also attributed 
his current symptoms of anxiety and social isolation as being 
related to inservice stressors.  He does not, however, allege 
the onset of psychiatric symptoms in service with continuity 
of symptomatology thereafter.

As a general matter, VA recognizes that complaints, findings, 
and diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric 
disorders generally, are not necessarily relevant to a claim 
for service connection for PTSD, the manifestations of which 
are often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. 
App. 549 (1993).  

However, the Board is also cognizant of a holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which redefined 
the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the 
Court held that the scope of a claim must be understood from 
the viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount 
to construing its breadth."  The Court, citing the holding 
in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which 
held that VA must apply a "sympathetic reading" to a lay 
person's pleadings, indicated that VA's attention should be 
focused upon the symptoms the claimant is attempting to 
service connect.

Unlike Clemons, the claim before the Board does not include 
an allegation from the Veteran that his psychiatric symptoms, 
however diagnosed, started in service.  Rather, the Veteran 
has a confirmed inservice stressor of being exposed to sniper 
fire and other stressors during his Vietnam service.  The 
Veteran claims that his current symptoms result from the 
inservice stressors.  Consistent with Clemons, the Board will 
adjudicate the claim of whether the Veteran's current 
symptoms, however diagnosed, result from events during 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A personality disorder, which is not considered a disease or 
injury within the meaning of VA laws and regulations, is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In this case, the RO has found credible supporting evidence 
that the Veteran was exposed to sniper fire during service.  
The primary issue on appeal is whether the Veteran manifests 
PTSD and, if so, whether the PTSD results from the accepted 
inservice stressor.  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The facts of this case may be briefly summarized:  The 
Veteran claims that he manifests PTSD as a result of being 
exposed to sniper fire during service.  The Veteran 
essentially argues that his history of social isolation and 
having never married, when considered in conjunction with his 
current anxiety symptoms, is sufficient to establish a PTSD 
diagnosis.

The Veteran's service treatment records (STRs) do not reflect 
any lay or medical evidence of psychiatric disability.  The 
Veteran's August 1968 separation examination showed a normal 
clinical evaluation of his psychiatric status.

Overall, the Veteran's STRs provide strong probative evidence 
against this claim, failing to show treatment or diagnosis of 
a chronic acquired psychiatric disorder during service or lay 
evidence of psychiatric symptoms.

The Veteran's post-service medical records do not reflect a 
PTSD diagnosis.  In fact, the Veteran's VA clinical records 
reflect negative PTSD screening examinations in January 2005 
and May 2006.  The VA clinical records also reflect negative 
depression screen examinations.

The Veteran's private medical records are significant only 
for a December 2004 progress note wherein the Veteran was 
reporting a history of recent onset of numbness and tingling 
sensation of the hands and lips.  At that time, the Veteran 
denied experiencing any anxiety symptoms, but the physician 
had some concern of underlying anxiety based upon the 
Veteran's eating habits.  The examiner provided an impression 
of questionable (?) anxiety.  The Veteran was prescribed 
Ativan, which was later noted as having reduced the Veteran's 
numbness sensation of the fingers and lips.

The Veteran's private physician provided opinion in June 2006 
that the Veteran's finger and lip symptoms were attributable 
to peripheral neuropathy as secondary to service-connected 
diabetes mellitus.  The other opinion letters and progress 
notes from this physician do not reflect a diagnosis of PTSD 
or any other acquired psychiatric disorder.  The symptoms 
treated with Ativan are service-connected as peripheral 
neuropathy of the lips and hands and are not part of the 
issue on appeal.

The Board must note the lapse of many years between the 
Veteran's separation from service and the first documented 
complaint for possible anxiety symptoms.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

In August 2007, the Veteran was afforded VA Compensation and 
Pension (C&P) examination, based upon review of the claims 
folder, to determine whether the Veteran manifests PTSD.  At 
that examination, the Veteran denied a history of mental 
health treatment or having been prescribed psychotropic 
medications.  The Veteran's primary symptoms were feeling 
somewhat uncomfortable in large groups, being a loner, and 
having reminiscing dreams of Vietnam.  He denied a multitude 
of PTSD symptomatology, to include anxiety attacks and 
nightmares of Vietnam experiences.  Following interview and 
examination of the Veteran, as well as review of the claims 
folder, the examiner found that the Veteran did not meet the 
criteria for any psychiatric diagnosis.  The examiner 
reasoned as follows:

Although this pt describes some difficulty in 
social situations, and some "reminiscing about 
Vietnam, he does not, in my opinion, have 
symptoms which would qualify as PTSD.  Although 
he was in a combat area his stressors were 
relatively minimal by comparison with most combat 
Veterans.  His social anxieties are much more 
likely part of his personality style and/or mild 
social phobia, but are not in my opinion service 
connected.  He is competent to handle his own 
funds for VA purposes.

Overall, the August 2007 VA C&P examination report provides 
strong probative evidence against this claim, as it provides 
competent medical opinion that the Veteran does not meet the 
criteria for a PTSD diagnosis and additional opinion that the 
Veteran's current psychiatric complaints bear no relationship 
to service.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

The August 2007 VA examiner indicated that the Veteran's 
current psychiatric complaints are likely related to his 
personality style and/or mild social phobia.  As noted above, 
a personality disorder, which is not considered a "disease" 
or "injury" within the meaning of VA laws and regulations, 
is not subject to service connection.  38 C.F.R. §§ 3.303(c), 
4.9. 

For purposes of this decision, the Board will presume that 
social phobia is a currently diagnosed disability.  See 
38 C.F.R. § 4.130, Diagnostic Code 9403.  However, there is 
no competent evidence of record which associates the 
Veteran's social phobia to events in service.  The lack of 
such evidence provides further evidence against the claim.

As there is no evidence that a psychosis was manifest to a 
compensable degree within one year from separation from 
service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.

The Board has considered the Veteran's statements that he 
currently manifests PTSD and/or an acquired psychiatric 
disorder related to his inservice stressors.  Again, the 
Board notes that the Veteran has not alleged the onset of 
such symptoms in service with continuity of symptomatology 
thereafter.  As such, the Veteran's statements alone cannot 
service as a basis to service-connect this claim pursuant to 
38 C.F.R. § 3.303(b) and Layno.

The Veteran's personal opinion that his current psychiatric 
symptoms are related to events in service has also been 
considered.  However, the probative value of these statements 
is greatly overweighed by the findings of the August 2007 VA 
examiner who has greater clinical expertise in diagnosing the 
nature and etiology of psychiatric symptoms.  See generally 
Espiritu, 2 Vet. App. at 494 (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

In conclusion, the Board finds by a preponderance of the 
evidence that the Veteran does not manifest a current 
acquired psychiatric disorder, to include PTSD, which had its 
onset in service or is otherwise related to service.  In so 
holding, the Board finds that the Veteran's allegations in 
this case are greatly outweighed by the overall medical 
evidence of record, to include the opinion from the VA C&P 
examiner in August 2007.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  The claim, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A pre-adjudicatory RO letter dated May 2007 advised the 
Veteran of what evidence was required to substantiate a 
service connection claim for PTSD and/or an acquired 
psychiatric disorder.  The Veteran was further advised of the 
respective duties between himself and VA in developing his 
claim.  Additionally, the Veteran was provided the criteria 
for establishing a disability rating and effective date of 
award, should service connection be established.

On this record, the Board finds that the May 2007 letter 
fully complies with the VCAA notice requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment -*records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and all VA and private clinical records identified by the 
Veteran as relevant to his claim.  The Board is unaware of 
any additional relevant records necessary to decide this 
claim.

The Veteran was afforded a VA C&P examination in August 2007 
to investigate the nature and etiology of the Veteran's 
complaints.  This examination report thoroughly discusses the 
relevant evidentiary record, the Veteran's contentions and 
clinical findings.  The examiner found that the Veteran did 
not manifest PTSD or any other acquired psychiatric disorder 
related to service.

The Veteran has argued that the August 2007 VA C&P 
examination is inadequate based upon his perception that the 
examination lasted only 30 minutes in duration, and the fact 
that he has difficulty describing his symptomatology.  The 
Board notes that the VA examiner reviewed the entire record, 
which reflect negative PTSD and depression screens in the VA 
clinical setting.  The private and VA clinical records are 
only significant for a reference to questionable anxiety in 
2004, but the subsequent progress notes reflect that the 
Veteran's prescription of Ativan was used to treat peripheral 
neuropathy symptoms.  

Overall, the Board finds that the August 2007 VA C&P 
examination report accurately reviews the factual evidence of 
record, and provides a fully explained rationale which 
addresses the Veteran's complaints.  The Board does not find 
any inadequacies with this opinion and finds sufficient 
evidence to decide this claim.  The Board further notes that, 
in previous claims, the Veteran provided medical opinions in 
support of his service connection claims.  In connection with 
this claim, the Veteran has been provided every available 
opportunity to submit an opinion to support his claim.  The 
Veteran, however, has reported receiving no psychiatric 
treatment since service other than the more recent 
prescription of Ativan.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


